Citation Nr: 0508873	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  94-45 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of surgical 
removal of an acoustic neuroma, to include vertigo, nausea, 
headaches, and right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The appellant has reportedly had service with the Air Force 
Reserves from June 1990 through May 1996.  The appellant had 
verified active duty from January through February 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, denied the claim.  On appellate review, 
in January 2001, the Board remanded the appeal to the RO in 
Montgomery, Alabama, for due process considerations.  After 
the remand, the appellant relocated to Clarkesville, Georgia, 
and her claims file was transferred to the RO in Atlanta, 
Georgia, for additional development and readjudication.  Upon 
completing the additional development, the RO in Atlanta, 
Georgia, returned the case for appellate review.  

In May 2000, a hearing was held before the undersigned, who 
is the Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c).

REMAND

The appellant seeks service connection for residuals of an 
acoustic neuroma.  Based on a close review of the record, it 
does not appear that the appellant is claiming that the 
acoustic neuroma itself had its onset during any period of 
military duty.  Rather, it is asserted (see September 1994 
statement from appellant) that the condition first began to 
manifest itself in 1991 when the appellant was attending 
flight school during a short period of active duty.  

Further, it is claimed that the condition increased in 
severity and became symptomatic as a result of injuries 
sustained during a military flight that occurred on September 
13, 1992, when two "spirals" were executed.  While it has 
been assumed for adjudication purposes that the period of 
service during which this flight occurred, September 12-13, 
1992, involved inactive duty training, a review of the record 
fails to provide support for this assumption.  Indeed, it is 
expressly acknowledged in the February 1997 Supplemental 
Statement of the Case (SSOC) that confirmation of the type of 
duty that was performed by the appellant during September 
1992 has never been obtained by VA, but instead it has been 
inferred for adjudication purposes that the duty performed 
must have involved inactive duty training.  During the 
January 1997 regional office hearing, however, the appellant 
stated that she was on active duty (for training?) status 
during September 1992.  

The type of duty period in which the appellant was engaged 
during the period of September 12-13, 1992, is significant 
for purposes of adjudicating her claim for service 
connection.  Basic entitlement of veterans to compensation 
for service-connected disabilities derives from 38 U.S.C.A. § 
1131, which provides, in pertinent part, for compensation to 
a "veteran" for "disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during other than a period of war."  See also 
38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  As provided by 
38 C.F.R. § 3.6, "active military, naval, and air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which, 
in pertinent part, the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty.  

In the case of inactive duty training, only if the individual 
suffered "injury" during such service can disability 
resulting from such service provide a basis of eligibility 
for disability compensation.  See Brooks v. Brown, 5 Vet. 
App. 484, 485 (1993), aff'd, 26 F.3d 141 (Fed. Cir. 1994); 
McManaway v. West, 13 Vet. App. 60, 67 (1999); see also 
VAOPGCPREC 4-02.  In VAOPGCPREC 86-90, the Office of General 
Counsel reasoned that "injury" denotes harm from external 
trauma, while the term "disease" refers to some type of 
internal infection or degenerative process.  In that opinion, 
it also noted that "trauma" refers to the application of 
external force or violence.  VAOPGCPREC 4-02.  

In view of the above, a remand is required for purposes of 
clarifying and confirming what type of duty the appellant was 
engaged in during the period of September 12-13, 1992, i.e., 
was it active duty, active duty for training, or inactive 
duty training?  While it is highly unfortunate that another 
remand is required for purposes of deciding the appellant's 
longstanding claim for benefits, there simply is no way to 
fairly and correctly decide her claim without first obtaining 
this information.  Moreover, for the reasons explained below, 
additional reasons for remand are also required.  

For purposes of complying with the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), a letter was 
sent to the appellant on April 18, 2003, to inform her of the 
information and evidence (1) not of record that is necessary 
to substantiate her service connection claim, (2) that VA 
will seek to obtain, and (3) that she is expected to provide.  
38 U.S.C. § 5103(a).  Subsequent to the issuance of this 
letter, it was found by the United States Court of Appeals 
for Veterans Claims that 38 C.F.R. § 3.159(b)(1) imposes a 
fourth notice requirement that VA "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  See Pelegrini v. Principi, 18 
Vet.App. 112, 120 (2004).  Here, the notice letter sent to 
the appellant is defective because it did not generally 
request that she submit to VA any evidence in her possession 
that pertains to her service connection claim.  Accordingly, 
a remand is required for purposes of correcting this 
deficiency.  

A review of the May 2000 and January 1997 hearing transcripts 
reveals that the appellant has reported receiving treatment 
at the Atlanta, Montgomery, and Tuskegee VA Medical Centers 
(VAMCs).  In accordance with the requirements of the VCAA, 
records of the treatment provided to the appellant at these 
VA facilities must be obtained and associated with the claims 
file, as required by 38 C.F.R. § 3.159(c)(2)-(3).  

Finally, a remand is required for purposes of conducting a VA 
compensation and pension medical examination.  While the 
Board's January 2001 remand decision directed that such an 
examination be accomplished, none was ever scheduled or 
conducted on remand.  Accordingly, a remand is required for 
compliance with the Board's prior remand decision.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

To ensure that the VA has met its duties to notify and assist 
the appellant in developing the facts pertinent to her claim 
and to ensure full compliance with due process requirements, 
this appeal is REMANDED to the RO (or agency of original 
jurisdiction (AOJ)) via the Appeals Management Center (AMC), 
in Washington, D.C., for the following development:  

1.  The AOJ should clarify and confirm 
what type of duty the appellant was 
engaged in during the period of September 
12-13, 1992, i.e., was it active duty, 
active duty for training, or inactive 
duty training?  The AOJ also should 
clarify whether the appellant served on 
active duty, as claimed, during the 
period of February-March 1995, and 
whether there were any additional periods 
of active duty or active duty for 
training.  

2.  The AOJ should send an additional 
VCAA notice letter that complies with all 
legal requirements, including the 
requirement that VA "request that the 
claimant provide any evidence in the 
claimant's possession that pertains to 
the claim."  

3.  The AOJ should obtain and associate 
with the claims file all records 
reflecting VA medical treatment afforded 
to the appellant by the Atlanta, 
Montgomery, and Tuskegee VAMCs from 1996 
to the present for the claimed service 
connection condition and related 
residuals.  

4.  Following the completion of the above 
development, the appellant should be 
afforded a VA examination with respect to 
her claim for service connection for the 
residuals of an acoustic neuroma.  The 
examiner should be requested to provide 
an opinion addressing 
(a) when the acoustic neuroma had 
its onset, whether it existed prior to 
service, and whether this is a disease 
process;
(b) whether any injury to the 
condition was sustained as a result of 
the September 13, 1992, flight, that 
resulted in an increase in severity 
beyond the natural progress of the 
disease; and 
(c) whether any increase in severity 
beyond the natural progress of the 
disease could have occurred as a result 
of flight school training during January-
February 1991.  
In answering these questions, the 
examiner should comment upon and address, 
to the extent pertinent, the May 19, 
1993, line of duty determination and 
related records in which it was found 
that service neither caused nor 
aggravated the acoustic neuroma, and the 
October 15, 1993, statement from Suzie C. 
Tindall, M.D., in which it was indicated 
that, while the September 1992 airplane 
flight did not directly cause the lesion 
of the acoustic nerve on the right, it 
was the event that rendered the lesion 
symptomatic.  The claims folder must be 
made available to the examiner for 
review.  Any tests and studies deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination.  

5.  After the development directed above 
has been completed to the fullest extent 
possible, the AOJ should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant when 
further action is required on her part.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	RICHARD C. THRASHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



